DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/28/2020 is noted by the Examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Ni et al. (US 10,048,183) and Seeq (US 8,770,038), fail to specifically teach the invention as claimed. A multi-functional true triaxial shear test device for hard rocks with high temperature and high pressure having an annular frame supporting platform whose rear end is connected with a horizontal supporting platform, a rear end of the upper normal loading is connected with a displacement sensor, in independent claim 1 when combined with the limitations of the horizontal support platform and the annular frame supporting platform are fixedly installed on a ground a rear end of the combined lateral loading oil cylinder, the upper normal loading oil cylinder and a lower normal loading oil cylinder are 
Hence the prior art of record fails to teach the invention as set forth in claims 1-9. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855